REASONS FOR ALLOWANCE
Status of Claims
This action is in response to the application filed on 5 October 2021.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Lee et al. (US 11188909) in view of Oho et al. (US 20050223415 A1).

Regarding Claims 1, 12, and 17, Lee discloses: 
A method comprising: at a computing platform comprising one or more processors, memory, and a network interface: receiving, from a plurality of computing systems and via a network interface, event information associated with a user (See Lee – Claim 1); 
matching, based on the event information, the event information to a blockchain identifier associated with the user (See Lee – Claim 1); 
retrieving, based on the blockchain identifier historical information associated with the user (See Lee – Claim 1); 
retrieving, from a block in the blockchain and based on the event information, a smart contract comprising a first function and a second function (See Lee – Claim 1); 
calculating, by a plurality of trained models of the computing platform and based on the historical information associated with the user, a numerical trust level associated with the user, wherein the plurality of trained models of the computing platform calculate a higher numerical trust level or a lower numerical trust level based on specified information associated with the user and wherein the plurality of trained models of the computing platform is trained by a plurality of data sets using a neural network that maps the plurality of data sets to a plurality of target variables that indicate the numerical trust level (See Lee – Claim 1); 
generating, based on the event information and the historical information, an event block comprising a first data structure including data modified by an executed first function and a trust block comprising a second data structure including data modified by an executed second function (See Lee – Claim 1); and 
associating the event block to an event sidechain of a plurality of sidechains of the blockchain and the trust block to a main chain of the blockchain, wherein the trust block comprises a timestamp and wherein the event block is associated to a selected event sidechain of the plurality of sidechains of the block chain based on the timestamp of the trust block (See Lee – Claim 1).

Lee fails to explicitly disclose:
receiving, via the network interface, information identifying a user comprising an authorization signed by a user's private key;
retrieving historical information associated with the user based on the user’s private key

However, in a similar field of endeavor, Oho discloses receiving a user’s private key which is then used to access user historical data (See Oho: Para. [0170])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the private key disclosed by Oho as a received element in Lee as an additional access credential for accessing historical information increasing the overall security of the invention by leveraging additional data elements for authentication.

Regarding Claims 2-11, the claims are directed towards subject matter which is nearly identical to the subject matter disclosed in claims 2-11 of US 11188909 with the exception of the differing elements described in the rejection of independent claim 1. Therefore, claims 2-11 are rejected on the grounds of nonstatutory double patenting similarly to claim 1.

Regarding Claims 13-16, the claims are directed towards subject matter which is nearly identical to the subject matter disclosed in claims 13-16 of US 11188909 with the exception of the differing elements described in the rejection of independent claim 12. Therefore, claims 13-16 are rejected on the grounds of nonstatutory double patenting similarly to claim 12.

Regarding Claims 18-20, the claims are directed towards subject matter which is nearly identical to the subject matter disclosed in claims 18-20 of US 11188909 with the exception of the differing elements described in the rejection of independent claim 17. Therefore, claims 18-20 are rejected on the grounds of nonstatutory double patenting similarly to claim 17.

Allowable Subject Matter
Claims 1-20 have been rejected under grounds of nonstatutory double patenting. However, the claims would be allowable with the timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 discloses “A method comprising: at a computing platform comprising one or more processors, memory, and a network interface: receiving, via the network interface, information identifying a user comprising an authorization signed by a user's private key; receiving, from a plurality of computing systems and via a network interface, event information associated with a user; matching, based on the event information, the event information to a blockchain identifier associated with the user; retrieving, based on the user's private key and from one or more blocks of a blockchain stored in the memory, historical information associated with the user; retrieving, from a block in the blockchain and based on the event information, a smart contract comprising a first function and a second function; calculating, by a plurality of trained models of the computing platform and based on the historical information associated with the user, a numerical trust level associated with the user, wherein the plurality of trained models of the computing platform calculate a higher numerical trust level or a lower numerical trust level based on specified information associated with the user and wherein the plurality of trained models of the computing platform is trained by a plurality of data sets using a neural network that maps the plurality of data sets to a plurality of target variables that indicate the numerical trust level; generating, based on the event information and the historical information, an event block comprising a first data structure including data modified by an executed first function and a trust block comprising a second data structure including data modified by an executed second function; and associating the event block to an event sidechain of a plurality of sidechains of the blockchain and the trust block to a main chain of the blockchain, wherein the trust block comprises a timestamp and wherein the event block is associated to a selected event sidechain of the plurality of sidechains of the block chain based on the timestamp of the trust block.”
The closest art of record is as follows:
Fields et al. (US 10554649 B1) generally discloses system and methods for performing blockchain validation of user identify and authorizty including the use of a blockchain ID.
Shimamura (US 20190034465 A1) generally discloses determining blockchain node validity using sequential data entered in a first blockchain in comparison to a next piece of sequential data in a second blockchain.
Mirakhor (US 20180137479 A1) generally discloses conducting transactions internationally using currencies including blockchain currencies.
Schukai et al. (US 20170353311 A1) generally discloses a method of providing identify services for validation of an identity of the blockchain user using at least one of identity data or validation data to produce an identity score.
However, the combination of Fields, Shimamura, Mirakhor, and Schukai fails to disclose at least “retrieving, from a block in the blockchain and based on the event information, a smart contract comprising a first function and a second function” and “calculating, by a plurality of trained models of the computing platform and based on the historical information associated with the user, a numerical trust level associated with the user, wherein the plurality of trained models of the computing platform calculate a higher numerical trust level or a lower numerical trust level based on specified information associated with the user and wherein the plurality of trained models of the computing platform is trained by a plurality of data sets using a neural network that maps the plurality of data sets to a plurality of target variables that indicate the numerical trust level”. Moreover, the missing claim limitations from the combination of Fields, Shimamura, Mirakhor, and Schukai are not found in a reasonable number of references.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims do not recite the process of risk mitigation which is encompassed by the abstract idea of methods of organizing human activity because the risk mitigation process recited is performed in a manner that cannot be reasonably performed by a human. Specifically, the performance of the calculation of a numerical trust level through the use of trained models produced by a neural network does not recite the process of risk mitigation under the category of organizing human activity because the calculations and computations required to calculate a numerical trust level using a plurality of models trained by a neural network cannot be reasonably performed by a human.
Therefore, as the present claims do not recite an abstract idea, the claims are patent eligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. The examiner’s email address is Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                          

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685